PER CURIAM.
Appellant was indicted with one Nicewander for the robbery of a Mrs. Becker. Nicewander pleaded guilty. Appellant was tried by a jury and convicted. Before and at the trial he was identified positively by Mrs. Becker as the man who held her at the point of a gun for some ten minutes while another man ransacked the safe in the office where she worked. Appellant’s defense consisted of the testimony of two witnesses who attempted in a vague manner to establish an alibi for him.
Appellant presents several points concerning the absence from the trial of another eyewitness, conduct of appellant’s counsel, statements by the prosecutor, conduct of Nicewander, the attempted identification of a gun excluded by the court, and the instructions given the jury by the court. We have examined the entire record and find no merit in any of these contentions. Regarding the absence of the witness, the court went so far as to instruct the jury, in effect, that they might infer from the witness’s absence that his testimony would not be favorable to the Government.
Affirmed.